Citation Nr: 0941070	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-32 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased rating greater than 10 
percent for degenerative meniscus of the left knee with 
osteoarthritis. 

2.  Entitlement to an increased rating greater than 10 
percent for post-operative torn medial meniscus of the right 
knee with osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1971 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  The Veteran had a hearing before the 
Board in September 2009 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges his bilateral knee disability is worse 
than currently rated.  Specifically, during his hearing 
before the Board, the Veteran indicated his knees constantly 
"give out" on him and, most recently, caused a fall in June 
2009 where he fractured his left foot.  He further testified 
that his private and VA doctor discussed total knee 
replacements in the near future.

The last Supplemental Statement of the Case (SSOC) for these 
claims was issued in April 2009.  Thereafter, additional, 
non-duplicative evidence was received to include private 
treatment records and a VA examination detailing the 
Veteran's fracture of the left foot as related to his 
service-connected right knee "giving out" and causing him 
to fall.  The Veteran was ultimately granted service-
connection for his left foot in an August 2009 rating 
decision.  The private treatment records from June 2009 also 
include discussion of the Veteran's knees and x-ray reports, 
to include a recommendation of total knee replacements in the 
near future.

The Veteran did not waive local jurisdictional review 
regarding any additional evidence submitted.  If a SOC or 
supplemental SOC (SSOC) is prepared before the receipt of 
further evidence, a SSOC must be issued to the Veteran, as 
provided in 38 C.F.R. § 19.31, unless the additional evidence 
is duplicative or not relevant to the issue(s) on appeal.  
38 C.F.R. § 19.37(a).   In this case, the newly obtained 
evidence was not duplicative of evidence already associated 
with the claims file, and it is relevant to the issue on 
appeal because it shows current objective findings.  
Therefore, in accordance with 38 C.F.R. § 19.37(a), the case 
is returned to the RO for consideration and the issuance of a 
SSOC.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).   In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran has been afforded VA examinations 
in May 2007, October 2007 and February 2009 with extremely 
varying results within each report.  The most recent 
examination, in February 2009, was a mere eight months ago, 
but since that time there has been substantial evidence that 
the Veteran's knees may have increased in severity as 
described above.  The Board further notes the February 2009 
examiner did not have the claims file to review and, 
therefore, was unaware of the Veteran's pertinent medical 
history.  In light of the circumstances of this case and in 
light of the newly obtained private medical evidence, a new 
VA examination is indicated.

The Veteran testified during his hearing in September 2009 
that he receives ongoing treatment for his knees at the VA.  
Indeed, the Veteran testified he was seeking injection 
therapy that very day for his knees.  The RO should take this 
opportunity to obtain all recent VA outpatient treatment 
records from February 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
for knee treatment from the VA Medical 
Center in Fargo, North Dakota from 
February 2009 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2. After the above development is complete 
and the records are obtained, schedule the 
Veteran for an appropriate VA examination 
to ascertain the severity of his service- 
connected right and left knees 
disabilities. The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made. All pertinent 
symptomatology and findings should be 
reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished, to include an MRI if 
appropriate. Application of 38 C.F.R. § 
4.40 regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered. 
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The examiner should also comment 
on the Veteran's complaints of instability 
as well as the overall affect his 
disabilities have on his employability and 
daily life.

3.  Thereafter, readjudicate the Veteran's 
claims. If the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment. 



_________________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


